UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6121


TITUS THOMAS,

                Plaintiff - Appellant,

          v.

OFFICER G. L. WILSON; OFFICER D. KRAMPT; OFFICER R. ALLISON;
OFFICER T. MENGUS; OFFICER HENDERSON; TERRY MILLER, Inmate
ID 274-682; JUSTIN CHANEY, Inmate ID 348-112; GARY ANDERSON,
Inmate ID 344-943; IMANI GREEN, Inmate ID 337-646,

                Defendants – Appellees,

          v.

OFFICE OF THE ATTORNEY GENERAL,

                Party-in-Interest.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-02003-AW)


Submitted:   June 30, 2011                    Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Titus Thomas, Appellant Pro Se. Nichole Cherie Gatewood, Rex
Schultz Gordon, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Titus    Thomas    appeals      the    district       court’s    order

denying his motion for the appointment of counsel in his 42

U.S.C. § 1983 (2006) civil rights action.               On appeal, we confine

our review to the issues raised in the Appellant’s brief.                     See

4th Cir. R. 34(b).         Because Thomas’ informal brief does not

challenge the basis for the district court’s disposition, Thomas

has   forfeited      appellate      review       of     the     court’s     order.

Accordingly,   we    affirm   the     district        court’s   judgment.      We

dispense   with     oral   argument     because        the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       3